Citation Nr: 1230909	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  11-05 156	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a letter dated two days later in September 2009, the RO in Los Angeles, California notified the Veteran of that decision.  Due to the Veteran's relocation, however, jurisdiction of his appeal was subsequently transferred to the RO in Waco, Texas.  

In February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction (symptoms) that the mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, while the prior final denial involves a claim for service connection for PTSD, recent post-service medical records show that the Veteran has been diagnosed with both PTSD and depression.  In accordance with Clemons, the Board has re-characterized the issue on appeal as is set forth on the title page-to include all post-service psychiatric disorders with which the Veteran has been diagnosed.

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for PTSD is warranted and is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for PTSD, and the additional issue of entitlement to service connection for a psychiatric disability other than PTSD, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed June 2008 decision, the RO in Los Angeles, California denied the Veteran's claim of service connection for PTSD.  

2.  Evidence received after the June 2008 denial of service connection for PTSD relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The Los Angeles RO's June 2008 denial of the Veteran's claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

2.  Evidence received since the final June 2008 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection for PTSD was initially denied in a June 2008 rating decision because the evidence did not show that the Veteran had a verified stressor.  In other words, evidence of record did not reflect a current disability related to the Veteran's military service.  The Veteran did not appeal that claim, which became final.  The Veteran applied to have his claim reopened in June 2009.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384. Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's service treatment records, VA treatment records, and the Veteran's contentions.  His service treatment records showed no treatment for, or diagnosis of, PTSD, and his personnel records did not reveal the receipt of any awards denoting combat.  Post-service records revealed that a diagnosis of PTSD was first assigned by a VA treatment provider in May 2008, when that medical professional found that the disorder was related to his claimed stressor of "his ear being bitten half off."  In addition, the Veteran submitted a statement in May 2008 in which he recounted having been in a fight in October 1983, soon before his discharge from active duty, in which he was beaten and his ear was partially bitten off by an attacker.  

Finding that the claims folder contained no competent evidence of PTSD related to a verified in-service stressor, the Los Angeles RO, in June 2008, denied the claim of service connection for PTSD.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  In reaching the conclusion that the June 2008 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, however, no new evidence pertinent to the issue of PTSD was received between the June 2008 rating decision and the June 2009 claim.  The June 2008 rating decision is thus final.

The relevant evidence received since the June 2008 denial consists of VA treatment records and the Veteran's contentions concerning his claimed stressor and his current disability.  With regard to the psychiatric diagnoses, the Veteran's VA treatment providers have indicated on multiple occasions that the Veteran currently experiences PTSD.  In addition, he has been diagnosed with other psychiatric disorders.  An April 2009 VA treatment note documents the Veteran's diagnosis of PTSD and depression by his treating psychologist.  Similarly, a VA social worker diagnosed the Veteran in July 2011 with PTSD and recurrent major depressive disorder.  In an additional April 2009 treatment note, the Veteran's treating psychologist noted the Veteran's description of the incident in service in which his ear was partially bitten off, identifying it as the Veteran's "most stress[ful] experience."  

Regarding his stressor, the Veteran has consistently reported the occurrence of a single stressor that he believes led to his current PTSD.  In particular, the Veteran has stated on multiple occasions that, in October 1983, shortly before his separation from service, he was leaving an Enlisted Men's Club and was attacked by a group of men, who beat him and bit his left ear partially off.  In addition, at his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran stated that he was now in contact with a friend from service who witnessed the altercation and helped the Veteran receive medical treatment for his mangled ear and other injuries after the assault. 

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim for service connection for PTSD-namely, evidence that the Veteran has been clearly diagnosed with PTSD that his VA treatment providers have stated could be linked to his claimed in-service stressor.  The Board concludes, therefore, that such additional evidence of a psychiatric disability (PTSD) possibly related to an in-service stressor is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.
ORDER

New and material sufficient to reopen a previously denied claim for service connection for PTSD having been received, the appeal is granted to this extent only.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the underlying claim for service connection for PTSD as well as the additional claim for service connection for a psychiatric disability other than PTSD.

The Veteran contends that he developed PTSD as the result of an assault during service.  Specifically, the Veteran claims that he was attacked while leaving an Enlisted Men's Club in Portsmouth, Virginia, in October 1983.  During the assault, the Veteran contends that his left ear was partially bitten off, prompting a trip to a local hospital, where physicians made an unsuccessful attempt to reattach the ear.  He has claimed to have been treated for the injury at, variously, the Naval Medical Center in Portsmouth, Virginia, and the Walter Reed National Military Medical Center in Bethesda, Maryland.

The Board recognizes that the present case, which involves allegations of a personal assault (the alleged assault of the Veteran, and resulting ear damage, while he was on active duty shortly before his separation from service), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that, because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Further, after providing the required notice, the agency of original jurisdiction (AOJ) must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the Veteran's claimed in-service stressor, the Board notes that the Veteran has contended on multiple occasions, including in a February 2011 statement, that his current claimed PTSD is related to an incident in service in which he was involved in an altercation during which his left ear was partially bitten off.  The Veteran has further claimed that the assault and resulting disfigurement traumatized him and has led to low self-esteem and depression.  Credible supporting evidence that a claimed in-service stressor occurred is important in light of the specific elements necessary to substantiate a service connection claim for PTSD compared to other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2011).

Under the circumstances of this case, the Board believes that additional effort should be undertaken to allow the Veteran to submit any corroborating evidence, to include supportive statements from other individual(s)-such as the military friend mentioned at the May 2012 hearing who witnessed the assault-who may be able to provide corroborative evidence of the Veteran's claimed personal assault stressor.  Also, the AOJ must search for other evidence corroborating the assault.  In particular, the AOJ must search for records of the Veteran's treatment at the Naval Medical Center in Portsmouth, Virginia, and the Walter Reed National Military Medical Center in Bethesda, Maryland, dating from October 1983, the month in which he claims the attack occurred.  

Additionally, in determining whether the Veteran currently experiences PTSD or other psychiatric disability related to his military service, the Board observes that review of the record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  However, no records from the SSA have been obtained.  As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  Otherwise, the law requires verification of a claimed stressor.

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's lay testimony alone is not sufficient to establish the occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.

As noted above, the Veteran's service treatment records are silent as to any complaints of or treatment for any psychiatric problems in service.  Regarding psychiatric diagnoses, the Veteran's VA psychiatrists have indicated on multiple occasions that the Veteran currently experiences PTSD.  In addition, he has been diagnosed with other psychiatric disorders.  Specifically, an April 2009 treatment note documents the Veteran's diagnosis of PTSD and depression by his treating psychologist.  Similarly, a social worker diagnosed the Veteran in July 2011 with PTSD and recurrent major depressive disorder.  In an additional April 2009 treatment note, the Veteran's treating psychologist noted the Veteran's description of the incident in service in which his ear was partially bitten off, identifying it as the Veteran's "most stress[ful] experience."  

However, the medical evidence of record does not provide a clear and conclusive analysis of whether the Veteran's claimed in-service stressor of being assaulted and having his left ear mangled is corroborated by the evidence and otherwise adequate to support a diagnosis of PTSD or other psychiatric disability.  38 C.F.R. § 3.304(f)(3).  In light of this evidentiary posture, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if any currently diagnosed psychiatric disability, to include PTSD, is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim for service connection for a psychiatric disorder other than PTSD, the Board reiterates that, in February 2009, the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran's post-service treatment records show diagnoses of psychiatric disorders other than PTSD, to include specifically major depression and depressive disorder.  Therefore, pursuant to Clemons and as noted in the Introduction above, the Board concludes that this aspect of the Veteran's appeal includes the issue of entitlement to service connection for any diagnosed psychiatric disability, including both PTSD and other disorders such as major depression or a depressive disorder.  On remand, the VA examiner must address the etiology of any diagnosed psychiatric disorder, including PTSD.  
In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the Veteran an additional VCAA notice with regard to the issue of entitlement to service connection for a psychiatric disability, to include PTSD.  This notice should explain the evidence necessary to corroborate an in-service stressor to support a claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  The Veteran should be given an appropriate amount of time in which to submit any additional information and/or evidence that he may have.

2.  Further develop the Veteran's claim for service connection for PTSD in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, send a request to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged assault, to include any other evidence corroborating the incident.  Invite the Veteran to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.

Prepare a letter asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor. Specifically, seek any unit records showing that the Veteran reported the incident to a commander or other authority, as well as records from the time during which the incident occurred-October 1983-from both the Naval Medical Center in Portsmouth, Virginia, and the Walter Reed National Military Medical Center in Bethesda, Maryland.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.  Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

3.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits [to include a copy of any such decision, as well as copies of the medical records used in support of such a determination].  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran must be notified in writing.

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and etiology of any currently diagnosed psychiatric disability, to include PTSD, that he may have.  The claims file must be made available to the examiner for review in conjunction with this examination, and a notation must be made in the evaluation report that this review has taken place.

Psychological testing must be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The results of any such testing must be incorporated into the examination report to be associated with the claims folder.

The examiner is then asked to obtain a detailed history of the Veteran's psychiatric symptoms as observed by him and others since service, review the record, and offer an opinion as to whether, for any current psychiatric disability, including PTSD, it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such diagnosis is related to, or otherwise consistent with, the Veteran's active duty, including the in-service personal assault that he purportedly experienced.  

In answering this question, the examiner should consider the Veteran's service and post-service treatment records, his service personnel records, as well as all lay statements.  The examiner should also discuss any in-service or post-service behavioral changes that support or refute the provided opinion.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, readjudicate the claim for service connection for a psychiatric disability, to include PTSD.  If this benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


